March 1, 1993         [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                        

No. 92-1478

                    SHANTEE MONGA, ET AL.,

                   Plaintiffs, Appellants,

                              v.

          GLOVER LANDING CONDOMINIUM TRUST, ET AL.,

                    Defendants, Appellees.

                                        

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Edward F. Harrington, U.S. District Judge]
                                                      

                                        

                            Before

                    Selya, Cyr and Boudin,
                       Circuit Judges.
                                     

                                        

   Shantee Monga and Dharam D. Monga on brief pro se.
                                    
   Philip C. Curtis, Peter L. Ebb and Ropes & Gray on brief for
                                                  
appellees.

                                        

                                        

     Per  Curiam.    The  plaintiffs/appellants,  Dharam  and
                

Shantee Monga, are attorneys representing themselves  pro se.

They are  appealing an order  of the district  court awarding

the defendants/appellees  attorneys' fees  and  costs in  the

amount of $301,709.56.   The fee award arose from  a multiple

count complaint  filed by the  Mongas, in  1988, against  the

condominium trust that manages  the condominium complex where

the  Mongas are  owner/occupants,  and two  individuals -  an

officer  of that  trust  and  the  business  manager  of  the

complex.   When their case  was called for  trial in February

1992,  the district court  denied their second  request for a

continuance  and Mr.  Monga stated  that he  was unready  for

trial.  The Mongas' complaint was then dismissed for  failure

to prosecute.  Similarly, we dismissed their appeal from that

order of  dismissal, in May  1992, for  want of  prosecution.

Monga v.  Glover Landing Condominium Trust,  No. 92-1288 (1st
                                          

Cir. May 27,  1992).  Thus,  what is  presently before us  is

solely the  appeal from  the separate, and  subsequent, order

awarding fees and costs to the defendants.

     The  Mongas have  filed an  extensive brief  contending,

inter alia,  that the  defendants' fee petition  is excessive

and inadequately supported and  that the district court order

granting the petition is too terse to stand upon review.  The

Mongas' appellate arguments fail to scale a threshold barrier

of  their  own  making,  however.    Although  they  had  the

                             -2-

opportunity,  they  failed  to  file  any  objection  in  the

district court in response  to the quite-detailed request for

fees and costs.1   All the arguments  vis-a-vis that petition

that  the Mongas  are now  making on  appeal could  have, and

should have,  been made  to the district  court.  It  is well

settled  and oft-repeated  in this  circuit that  "issues not

raised in the district court may not be raised for the  first

time  on appeal."   Calvary Holdings,  Inc. v.  Chandler, 948
                                                        

F.2d  59, 64  (1st  Cir. 1991).    To the  point  is Blum  v.
                                                         

Stenson, 465 U.S. 886,  892 n.5 (1984) (a party's  failure to
       

challenge  in   the   district   court   the   accuracy   and

reasonableness  of the hours claimed in a fee petition or the

facts asserted  in the affidavits accompanying  that petition

waives her right to challenge  on appeal the district court's

determination   that   the  number   of   hours   billed  was

reasonable).    See also  Magicsilk  Corp. of  New  Jersey v.
                                                          

Vinson,  924 F.2d  123, 125  (7th Cir.  1991) (by  failing to
      

raise  any objection  to  the fee  petition  in the  district

court,  either prior to or  after the court's  ruling on that

petition, fee target has  waived right to argue the  issue of

fees on appeal).

                    

1.  Contrast Foster v. Mydas Assocs., Inc., 943 F.2d 139 (1st
                                          
Cir.  1991).   In  Foster,  the  losing plaintiffs  filed  an
                         
opposition to the  fee request  and sought  a hearing  (which
never materialized) in the district court.  Id. at 141.  They
                                               
had  properly  preserved,  therefore,  a  challenge  to   the
district court's determination.

                             -3-

     The  Mongas' complaint  concerning the  district court's

otherwise unexplicated  endorsement  of the  fee petition  as

reasonable  fees and costs fares no better.  Having failed to

object to the petition prior to the district court's  action,

the  Mongas further  failed  to ask  for reconsideration  and

elucidation  from  the district  court  when  it entered  the

order,  the deficiencies  of  which they  presently argue  at

length.  "[I]t is black letter law that it is a party's first

obligation  to seek  any relief  that might fairly  have been

thought available in the district court  before seeking it on

appeal."   Beaulieu v.  United States I.R.S.,  865 F.2d 1351,
                                            

1352 (1st Cir. 1989).

     While we may dispense with the raise-or-waive rule in an

exceptional  case to  avoid a  gross miscarriage  of justice,

United States  v. Slade, 980 F.2d 27,  31 (1st Cir. 1992), we
                       

find no  basis for  the exercise  of that  power  here.   The

Mongas offer  no persuasive explanation for  their failure to

object below.  They say that, after the court dismissed their

case  for  failure  to prosecute,  they  continued settlement

negotiations2  with the  defendants and  that the  defendants

indicated  that, contingent  upon execution  of a  settlement

agreement,  they  would  withdraw   the  fee  petition.    No

agreement executed by both Mongas was ever reached.

                    

2.  The  defendants dispute  the Mongas'  characterization of
the     post-judgment     communications    as     settlement
"negotiations."

                             -4-

     That the Mongas  were hoping to  resolve this matter  by

agreement  does  not excuse  their  failure  to  object to  a

pending fee  petition of which  they were aware.   Throughout

the four  year odyssey of this litigation,  the Mongas always

promptly  and  aggressively  opposed  motions  filed  by  the

defendants,  including a  prior  motion  for attorneys'  fees

sought  in connection  with a  discovery dispute  between the

parties.   In the present  instance, at the  very least, they

could have, and should  have, informed the district court  of

the ongoing communications and asked for an extension of time

to  respond  to  the petition  or  to  hold  the petition  in

abeyance for a short period of  time.  To the extent that the

Mongas'  present explanation  implies that  they were  misled

during these post-judgment communications into believing that

they need not object to the fee petition,  nonetheless, there

is  no excuse for their  failure to seek reconsideration from

the district court after it granted the petition.

     Even  were we to excuse the Mongas' failure to object to

the  fee  petition,  our  resulting review  of  the  district

court's   determination   that   the    defendants'   request

represented reasonable  fees and  costs would  necessarily be

circumscribed  by  the procedural  posture which  the Mongas,

themselves,  have  effectuated.    The  facts concerning  the

Mongas'  conduct   of  this  litigation,   outlined  in   the

defendants' fee  petition, are  unopposed and, in  any event,

                             -5-

are abundantly supported even by a superficial reading of the

record.  We mention but a few here to illustrate:

     (1)  The Mongas resisted discovery until enforced by  an
     order of compulsion;

     (2)  They moved  to reassign the case  to another judge,
     which    was   denied;   whereupon    they   moved   for
     reconsideration, which was also denied;

     (3)  They moved to disqualify defendants' counsel, which
     was  denied; whereupon  they moved  for reconsideration,
     which was also denied;

     (4)  When the court granted the Mongas' request of March
     26, 1991  to continue the trial then scheduled for April
     1, 1991, they were ordered to pay the expenses of one of
     the   defendants,  who   had   traveled  to   Boston  in
     anticipation  of, and  preparation  for,  the April  1st
     trial date.   Despite  repeated requests for  payment by
     the defendants  and the  court's denial of  their motion
     for reconsideration of this  order, those expenses  were
     not  paid until, in  response to  a motion  for contempt
     filed  by defendants,  the  court, on  October 8,  1991,
     issued a further order  directing the Mongas to pay  the
     expenses by  November 1, 1991  or risk dismissal  of the
     case; And, finally,

     (5)  when  the  case was  called  for  trial on  Monday,
     February 3, 1992, Mr. Monga, appearing  alone, requested
     another continuance,  saying that his wife  was sick and
     he was not ready to try the case.  None of the dozens of
     proposed   witnesses  for   the  Mongas   were  present.
     According to  Mr. Monga, his wife would not be available
     that  week, but he hoped  she would be  available in the
     next 30 days.   When the court asked what was wrong with
     her,  Mr. Monga replied that she was not in the hospital
     but, "I  understand that  she is depressed  and she  has
     some  injury."    Although  Mr.  Monga  and  defendants'
     counsel  had  engaged  in settlement  negotiations  that
     immediately preceding  weekend, Mr.  Monga  had made  no
     mention of his wife's illness.

     We  hasten  to  add  that we  are  not  suggesting  that

challenging discovery  requests by an  opposing party, filing

certain motions, such as a motion  to reassign the case or to

                             -6-

disqualify opposing counsel, or  moving to reconsider may not

be, in ordinary circumstances, appropriate litigation options

or are  filed only  at the  risk of  penalization.   In these

circumstances, however, we have no cause to review the merits

of any of these motions filed  by the Mongas.  Their  failure

to  prosecute their  appeal from  the order  dismissing their

complaint  effectively forecloses  any present  argument that

the  district court erred  in any of  the underlying rulings.

We could find no error  in a conclusion by a district  court,

with its firsthand experience with the parties, that an award

of  attorneys'  fees was  appropriate  under  the sources  of

authority  propounded   by  the   defendants.    See,   e.g.,
                                                            

Christiansburg  Garment Co.  v.  EEOC, 434  U.S. 412,  421-22
                                     

(1978)  (a district  court  can award  fees  to a  prevailing

defendant  upon  finding  that  the  plaintiff's  action  was

frivolous, unreasonable, vexatious, or without foundation, or

that  the plaintiff  continued to  litigate after  it clearly

became so)3;  Chambers v. NASCO, Inc., 111 S. Ct. 2123,  2133
                                     

(1991)  (the  assessment of  attorney's  fees  to sanction  a

litigant  for   bad-faith  conduct,   such  as   delaying  or

disrupting litigation, is within a court's inherent power).

                    

3.  Christiansburg involved attorney's fees pursuant to Title
                  
VII, but the standards for assessing fees under Title VII and
42  U.S.C.   1988 are  identical.  Hensley  v. Eckerhart, 461
                                                        
U.S. 424, 433 n.7 (1983).

                             -7-

     Similarly,  where  the Mongas  failed  to  challenge the

defendants' affidavit  that  the hourly  rates  charged  were

their normal and customary billing  rates or to challenge the

number of  hours attested  as  spent on  this litigation,  we

would  be  hard  pressed to  find  plain  error  or abuse  of

discretion  in   a  district  court's  acceptance   of  those

uncontested allegations  as well.  See  McDonald v. McCarthy,
                                                            

966  F.2d 112, 118-19 (3d Cir. 1992)  (where a party fails to

contest   the  accuracy  and   reasonableness  of   the  fees

requested,  it waives  its right  to do  so and  the district

court  is not  free to  disregard uncontested  affidavits and

reduce the award requested  unless the order is based  on the

court's  personal knowledge  as to the  time expended  on the

case).

     While  the district court's review is  "to ensure that a

fee  award, overall, is justified, and that the amount of the

award  comes  within  the  realm  of  reasonableness, broadly

defined[,]"  it  is not  "the court's  job  either to  do the

target's  homework  or  to  take  heroic  measures  aimed  at

salvaging  the target  from the  predictable consequences  of

self-indulgent lassitude."  Foley v. Lowell, 948 F.2d 10, 20-
                                           

21  (1st Cir. 1991).4  The Mongas' present complaint that the

                    

4.  In Foley, supra, at 19,  a case involving public funding,
                   
we  endorsed  the right  of the  district  court to  review a
prevailing plaintiff's  fee petition  and to award  an amount
reduced from that sought,  despite a perfunctory objection by
the losing  municipality.  Similarly, in  Wojtkowski v. Cade,
                                                            

                             -8-

district  court's failure  to  articulate the  basis for  the

award  has placed  them  "at a  considerable disadvantage  to

attack  the reasonableness  of  the award"  is  disingenuous.

They had the opportunity to attack the reasonableness of  the

award in the district court  but rebuffed that opportunity by

failing to object or seek reconsideration.  Their transparent

attempt to deflect  blame for their present position onto the

district court  is unconvincing.  In  these circumstances, we

cannot fault  the district  court's succinct granting  of the

request in full as  reasonable fees and costs.   See Richmark
                                                             

Corp. v. Timber Falling Consultants, 959 F.2d 1468, 1482 (9th
                                   

Cir. 1992) (where fee target does not object to the amount of

fees claimed,  the district  court  is not  required to  make

written  findings on  the twelve  factors which  it otherwise

ought  to  consider  when  calculating a  fee  award),  cert.
                                                             

dismissed, 61 U.S.L.W. 3060, 3155 (U.S. Oct. 29, 1992).
         

     The  Mongas  having  failed  to  preserve  for appellate

review  any issue with respect to the fee award, the district

                    

725 F.2d 127, 130 (1st Cir. 1984), we upheld the authority of
the  district court  to  trim an  inadequately supported  fee
request, despite the lack  of opposition to the request  from
the losing  municipal officers.   Compare also  Weinberger v.
                                                          
Great N. Nekoosa Corp.,  925 F.2d 518 (1st Cir.  1991), where
                      
we  found  the  inclusion   of  a  clear  sailing  agreement,
ancillary to  a class action  settlement, required heightened
judicial oversight.

                             -9-

court  order  of March  13,  1992  is, therefore,  affirmed.5
                                                            

Costs  to defendants/appellees.   We  deny their  request for

attorneys' fees with respect to this appeal.

     Affirmed.
              

                    

5.  Although the  Mongas' notice of appeal  purported also to
appeal the May 1, 1991 order directing them to pay the travel
expenses  of one  of the  defendants in  connection  with the
continuance from  the original trial  date of April  1, 1991,
that claim is barred from review.
     First,  the   order  complained  of   became  final  and
appealable  upon   entry  of  the  district   court  judgment
dismissing the case for failure to prosecute.  The Mongas let
their  appeal from that judgment  lapse in this  court and we
dismissed the  appeal for want  of prosecution  in May  1992.
They  cannot resurrect  that claim  in  this appeal  from the
subsequent entry  of judgment  as to  attorneys' fees.   See,
                                                             
e.g., Hamilton v. Daley, 777 F.2d 1207, 1210 (7th Cir. 1985).
                       
     In any event, having exhausted  the allowed 50 pages  in
their appellate brief, they attempt to raise this argument on
page 50  solely by reference to,  and purported incorporation
of, record  documents.  As  we have repeatedly  said, "issues
adverted to  in a  perfunctory manner, unaccompanied  by some
effort  at  developed   argumentation,  are  deemed  waived."
United  States v. Zannino, 895  F.2d 1, 17  (1st Cir.), cert.
                                                             
denied, 494 U.S. 1082 (1990).
      

                             -10-